Citation Nr: 1241677	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.  He died on December [redacted], 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the above claim.

This claim is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In February 2009, the appellant filed a claim seeking entitlement to service connection for the cause of the Veteran's death.  She contends that his neurofibromas contributed materially to his death, and that his neurofibromas were the result of exposure to herbicides during his service as an airframe repairman in Korea from 1974 to 1976. 

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  Specifically, the RO failed to complete all actions that must be taken to assist the appellant in developing evidence of exposure to herbicides in Korea during the Vietnam Era.  On remand, the AMC should contact the appellant and ask for information regarding the approximate dates, location, and nature of the alleged exposure.

Additionally, in order to develop all evidence that may help identify the approximate dates, location, and nature of the alleged exposure, efforts should be make to obtain any relevant evidence relating to the Veteran's service in Korea, including (1) his service personnel records, (2) records and/or findings pertaining to the typical duties associated with his occupational specialty of Airframe Repairman in the 213th Aviation Company, including information on the specific types of aircraft the Veteran worked on during his active service, and (3) any relevant reports from the Agency for Toxic Substances and Disease Registry or other agencies on risks associated with exposure to herbicide residue on aircraft.  See 38 C.F.R. § 3.159(c)(2).

If this information is received, or can otherwise be obtained, the AMC should provide this information to the Compensation Service and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged as directed in the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 10.o (Jan. 7, 2007) (hereinafter "VA Manual").  In gathering information for this request, note that evidence in the record already alleges exposure to herbicide, either direct exposure and/or exposure to residue, from herbicides that were carried in aircraft flown by his unit.  See May 2008 Veteran's statement, May 2008 statement from the Deputy Administrator of the Veterans Home of California, April 2008 statement from the unit historian for the 213th Aviation Company.  

As the case must be remanded, an additional effort should be undertaken to obtain the Veteran's complete service treatment records, including his National Guard records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records, from his active service from January 1974 to January 1976; as well as a complete copy of his treatment records from his service in the National Guard. 

2.  Contact the appellant and request any information that she may have or may be able to obtain regarding the approximate dates, location, and nature of the Veteran's alleged herbicide exposure.  Also ask her to clarify whether the nature of the exposure alleged involved direct exposure to herbicides, or secondary exposure to herbicide residue.

3.  Take all appropriate steps to obtain any relevant evidence relating to the Veteran's service in Korea, including (1) his service personnel records, (2) records and/or findings pertaining to the typical duties associated with his occupational specialty of Airframe Repairman in the 213th Aviation Company, including information on the specific types of aircraft the Veteran worked on during his active service, and (3) any relevant reports from the Agency for Toxic Substances and Disease Registry or other agencies on risks associated with exposure to herbicide residue on aircraft.

4.  Then, after the appellant's response has been received, or an appropriate amount of time has passed, and all available evidence has been obtained, provide the information approximate dates, location, and nature of the Veteran's alleged herbicide exposure to the Compensation Service at the email address indicated in the VA Manual and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged as directed.  See VA Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 10.o.

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




